Citation Nr: 0934112	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(also claimed as paranoid type schizophrenic reaction, 
paranoia, depression, bipolar disorder, thinking disorder, 
and mental disorder).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened and 
denied the claim for entitlement to service connection for a 
psychiatric disorder.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The Board notes that the Veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied in November 1963 and November 2005 
rating decisions.  As such, the issue has been adjudicated as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  However, the evidence associated with the claims 
file since the issuance of those decisions includes 
additional service treatment records, namely clinical records 
from the Ireland Army Hospital and the Walter Reed Hospital.  
Such records were previously unavailable and document the 
Veteran's treatment for paranoid schizophrenia.  Applicable 
regulations provide that, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  The regulation further 
identifies service records related to a claimed in-service 
event, injury, or disease as relevant service department 
records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and 
material evidence is not needed to reopen a previously denied 
claim when relevant service treatment records and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  Therefore, the Board has recharacterized 
the issue on appeal as entitlement to service connection for 
a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To afford the Veteran a VA examination.


The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 

In this case, the Veteran was afforded a VA examination in 
April 2006 in connection with his claim for service 
connection for a psychiatric disorder.  The examiner 
diagnosed the Veteran with bipolar disorder and stated that 
the disorder is seen as a manifestation of the illness he had 
in service.  The examiner explained that the Veteran had 
schizophrenia in service, which has overlapping symptoms with 
bipolar disorder.  The examiner also commented that the 
military experience "can be seen" as exacerbating the 
disorder.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).  

Moreover, the Board notes that additional clinical records 
from the Veteran's military service were obtained and 
associated with the claims file after the April 2006 VA 
examination.  Those records provide additional documentation 
of his treatment in service, including records during his 
hospitalization for paranoid schizophrenia.  The evidence of 
record does not include a medical opinion addressing the 
etiology of the Veteran's current psychiatric disorder(s) 
that is based on a review of all of the evidence of record, 
including the recently obtained clinical records.  Therefore, 
the Board finds that an additional medical opinion is 
necessary to determine the nature and etiology of any 
psychiatric disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any psychiatric disorders 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post-service medical records.  The 
examiner should identify all current 
psychiatric disorders.  

The examiner should note that there is a 
legal question in this case to be 
resolved by the adjudicator as to 
whether a psychiatric disorder existed 
prior to service. Therefore, for the 
purpose of providing medical information 
which may be needed in the case, the 
examiner is asked to assume that the 
appellant's paranoid schizophrenia did 
pre-exist service in rendering his or 
her opinions.

The examiner should comment as to 
whether the Veteran's preexisting 
paranoid schizophrenia worsened in 
severity during his active service from 
March 1963 to September 1963.  If so, he 
or she should indicate whether the 
increase in severity was consistent with 
the natural progression of the disease 
or whether the increase represented a 
permanent worsening or "aggravation" 
of the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted with 
symptoms, has worsened.

For each current psychiatric disorder 
identified other than paranoid 
schizophrenia, the examiner should 
indicate whether the disorder is a 
manifestation of the paranoid 
schizophrenia or whether it is a 
separate disorder.  If the current 
diagnosis is separate from the paranoid 
schizophrenia, the examiner should state 
whether it is at least as likely as not 
the current disorder is causally or 
etiologically related to the Veteran's 
military service. 

In rendering the opinion, the examiner 
should not resort to mere speculation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

